Per Curiam.

Notwithstanding the settlement by part payment of his obligation under an indemnity agreement given by him, the conduct of the respondent should not be condoned. This is particularly true in view of his pleading a false defense, that the sum of twenty-five dollars paid by him on account of his obligation under the indemnity agreement, was in full settlement and discharge theréof.
The respondent should be suspended for six months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Respondent suspended for six months.